Hill, C. J.
A bill of exceptions, after setting forth in extenso all the evidence and all the proceedings in the trial of a ease, concludes with the general statement that the judgment rendered by the court, without ■ the intervention of a jury, in favor of the plaintiff and against the garnishee as defendant, was excepted to by the garnishee defendant, who “now assigns the same as error.” It nowhere appears in the bill of exceptions whether this general exception was one of law or of fact. Held, that this assignment of error presents no question which this court can lawfully or intelligently consider, and the motion to dismiss the writ of error on this ground is therefore sustained.. Collins v. Carr, 111 Ga. 867 (36 S. E. 959), and cit.; Patterson v. Beck, 133 Ga. 703 (66 S. E. 911). Writ of error dismissed.